The exceptions reserved to the introduction of evidence are so clearly without merit that we deem it unnecessary to consider them separately. Appellant, recognizing this, does not insist upon any of them.
Refused charge 7 ignores the doctrine of retreat and freedom from fault. For these reasons it is bad. Gaston v. State,
 *Page 63 161 Ala. 37, 49 So. 876; Griffin v. State, 165 Ala. 29, 50 So. 962; Cox v. State, 19 Ala. App. 205, 96 So. 83. Sometimes this charge is properly given and sometimes not, depending on the facts of the particular case. Chaney v. State, 178 Ala. 44, 59 So. 604.
Refused charge 8 was held to be good, and its refusal to be error, in Burton's Case, 107 Ala. 108, 18 So. 284; Brown v. State, 108 Ala. 18, 18 So. 811; Pickens v. State, 115 Ala. 42,22 So. 551. Since then the holding in the Burton Case, supra, on this point, and as is expressed in the seventeenth headnote, has been overruled, and the charge is now held to be bad. This carries with it the overruling of the other cases cited above. Shorter v. State, 209 Ala. 678, 96 So. 890; Amos v. State,123 Ala. 54, 26 So. 524; Ratliff v. State, 20 Ala. App. 454,103 So. 912.
Refused charge 10 is misleading. Whether defendant had a right to go to the house of deceased, even to collect money justly due him, would depend upon many things. Did he go peaceably, unarmed, and without intent to collect by force. The charge might be good argument, but its refusal was not error.
Refused charge 9 was properly refused. The bad character of the deceased is never considered to determine the degree of the crime charged. It is just as much a violation of the law to kill a man of bad character as it is to kill one of good character, though a man is authorized to act more promptly in dealing with a man of known bad character for peace and quiet. Karr v. State, 100 Ala. 4, 14 So. 851, 46 Am. St. Rep. 17.
We find no error in the record, and the judgment is affirmed.
Affirmed.